UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

NAKISHA CRAYTON,

                           Plaintiff,

v.                                                     1:18-CV-0576
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LEWIS L. SCHWARTZ, PLLC                                LEWIS SCHARTZ, ESQ.
 Counsel for Plaintiff
1231 Delaware Ave., Ste. 103
Buffalo, NY 14209

U.S. SOCIAL SECURITY ADMIN.                            BLAKELY PRYOR, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II               DAVID BROWN, ESQ.
 Counsel for Defendant                                 FRANCIS TANKARD, ESQ.
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 20.) The court has jurisdiction over this matter pursuant

to 42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is granted, to the

extent she seeks remand for further proceedings, and the Commissioner’s motion is

denied.
I.     RELEVANT BACKGROUND

       A.     Factual Background

       Plaintiff was born in 1976. (T. 120.) She completed high school. (T. 61.)

Generally, Plaintiff’s alleged disability consists of spinal injuries. (T. 211.) Her alleged

disability onset date is March 9, 2014. (T. 120.) Her date last insured is December 31,

2020. (T. 19.) Plaintiff’s past relevant work consists of collection clerk, customer

service representative, day care director, and preschool teacher. (T. 31-32, 212.)

       B.     Procedural History

       On October 9, 2014, Plaintiff applied for a period of Disability Insurance Benefits

(“SSD”) under Title II of the Social Security Act. (T. 120.) Plaintiff’s application was

initially denied, after which she timely requested a hearing before an Administrative Law

Judge (“the ALJ”). On February 24, 2017, Plaintiff appeared before the ALJ, Andrew J.

Soltes, Jr. (T. 49-109.) On June 13, 2017, ALJ Soltes issued a written decision finding

Plaintiff not disabled under the Social Security Act. (T. 14-38.) On March 21, 2018, the

Appeals Council (“AC”) denied Plaintiff’s request for review, rendering the ALJ’s

decision the final decision of the Commissioner. (T. 1-6.) Thereafter, Plaintiff timely

sought judicial review in this Court.

       C.     The ALJ’s Decision

       Generally, in his decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 19-34.) First, the ALJ found Plaintiff met the insured status

requirements through December 31, 2020. (T. 19.) The ALJ found Plaintiff had

engaged in substantial gainful activity from February 1, 2016 through December 9,

2016. (Id.) However, the ALJ determined there had been a continuous 12-month



                                              2
period during which Plaintiff did not engage in substantial gainful activity. (T. 20.)

Second, the ALJ found Plaintiff had the severe impairments of: herniated disc cervical

and lumbar degenerative disc disease; and bilateral shoulder rotator cuff tendinitis. (Id.)

Third, the ALJ found Plaintiff did not have an impairment that meets or medically equals

one of the listed impairments located in 20 C.F.R. Part 404, Subpart P, Appendix. 1. (T.

22.) Fourth, the ALJ found Plaintiff had the residual functional capacity (“RFC”) to

perform:

        sedentary work as defined in [20 C.F.R. § 404.1567(a)] except she can
        occasionally climb ramps and stairs. She can occasionally stoop and
        crouch. She cannot kneel or crawl. She can occasionally use bilateral foot
        controls. She can frequently engage in bilateral reaching in all directions.
        She cannot climb ladders, ropes, or scaffolds. She cannot be exposed to
        unprotected heights. She cannot use a motor vehicle. She should avoid
        extreme temperatures. She may be off task between ten percent and fifteen
        percent of the eight-hour workday.

(T. 23.) 1 Fifth, the ALJ determined Plaintiff was unable to perform her past relevant

work; however, there were jobs that existed in significant numbers in the national

economy Plaintiff could perform. (T. 31-33.)

II.     THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

        A.      Plaintiff’s Arguments

        Plaintiff makes two separate arguments in support of her motion for judgment on

the pleadings. First, Plaintiff argues the ALJ erred in failing to properly evaluate the

opinion of consultative physician, Hongbiao Liu, M.D. (Dkt. No. 11 at 12-16.) Second,

and lastly, Plaintiff argues the ALJ failed to consider the use of a cane under SSR 96-


         1
                  Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting
or carrying articles like docket files, ledgers, and small tools. Although a sedentary job is defined as one
which involves sitting, a certain amount of walking and standing is often necessary in carrying out job
duties. Jobs are sedentary if walking and standing are required occasionally and other sedentary criteria
are met. 20 C.F.R. § 404.1567(a).

                                                      3
9p. (Id. at 16-18.) Plaintiff also filed a reply in which she reiterated her original

argument and withdrew her argument that the ALJ failed to consider her use of a cane.

(Dkt. No. 19.)

       B.        Defendant’s Arguments

       In response, Defendant makes two arguments. First, Defendant argues the ALJ

properly weighed the medical opinions of record. (Dkt. No. 18 at 19-23.) Second, and

lastly, Defendant argues the ALJ properly assessed an RFC for a limited range of

sedentary work. (Id. at 23-24.)

III.   RELEVANT LEGAL STANDARD

       A.        Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as



                                               4
adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. See Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],

even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.     Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. See 20 C.F.R. §

404.1520. The Supreme Court has recognized the validity of this sequential evaluation

process. See Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The

five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity;
       (2) whether the claimant has a severe impairment or combination of

                                             5
        impairments; (3) whether the impairment meets or equals the severity of the
        specified impairments in the Listing of Impairments; (4) based on a ‘residual
        functional capacity’ assessment, whether the claimant can perform any of
        his or her past relevant work despite the impairment; and (5) whether there
        are significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's residual functional capacity, age,
        education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

IV.     ANALYSIS

        Plaintiff asserts the ALJ failed to properly evaluate the medical opinion of the

consultative examiner. (Dkt. No. 11 at 12-18.) Defendant argues the ALJ properly

weighed all of the medical opinion evidence in the record and the ALJ properly

assessed Plaintiff’s RFC. (Dkt. No. 18 at 19-24.) For the reasons outlined below, the

ALJ’s assessment of the medical opinion evidence was inadequate and the ALJ’s RFC

determination was not supported by substantial evidence. Therefore, remand is

necessary for further proceedings.

        The RFC is an assessment of “the most [Plaintiff] can still do despite [her]

limitations.” 20 C.F.R. § 404.1545(a)(1). 2 The ALJ is responsible for assessing

Plaintiff’s RFC based on a review of relevant medical and non-medical evidence,

including any statement about what Plaintiff can still do, provided by any medical

sources. Id. §§ 404.1527(d), 404.1545(a)(3), 404.1546(c). The relevant factors

considered in determining what weight to afford an opinion include the length, nature

and extent of the treatment relationship, relevant evidence which supports the opinion,




        2
                  Effective March 27, 2017, many of the regulations cited herein have been amended, as
have Social Security Rulings (“SSRs”). Nonetheless, because Plaintiff’s social security application was
filed before the new regulations and SSRs went into effect, the court reviews the ALJ's decision under the
earlier regulations and SSRs.


                                                    6
the consistency of the opinion with the record as a whole, and the specialization (if any)

of the opinion’s source. Id. § 404.1527(c)(1)-(6).

        In March 2014, Plaintiff was involved in a motor vehicle accident and suffered

spinal injuries. (T. 497.) Plaintiff received treatment for the injuries sustained in the

accident including chiropractic treatment, orthopedic treatment, injections, and surgery.

Various treating sources provided opinions as to Plaintiff’s disability status. For

example, in September 2014, Cameron Huckell, M.D., a treating orthopedist with

Pinnacle Orthopedic and Spine (“Pinnacle”), opined Plaintiff was “temporarily and

partially disabled” and he saw “no [] medical contraindication for working a sedentary

job at this time.” (T. 424.) In October 2014, another treating orthopedist with Pinnacle,

A. Marc Tetro, M.D., opined Plaintiff was “unable to work and would be considered

disabled with regards to the usual occupation.” (T. 417.) 3

        In December of 2014, Eric Roger, M.D., performed a laminectomy and

transforaminal lumbar interbody fusion. (T. 561.) Prior to surgery, Dr. Roger indicated

Plaintiff would be “temporarily disabled until at least 3-4 months postoperatively.” (T.

547, 552.) In January 2015, Dr. Roger’s physician assistant, Neal Siejka, PA-C, noted

Plaintiff was “not doing as well post operatively as she would like” and she continued to

have muscle spasms, but her leg pain improved. (T. 513.) In May of 2015, Dr. Roger

informed Plaintiff he could no longer provide treatment due to insurance matters. (T.

519.)

        In evaluating the medical opinion evidence in the record, the ALJ afforded

“great weight” to the opinions of Dr. Huckell and Dr. Roger. (T. 28-29.) The ALJ


        3
                   Dr. Tetro treated Plaintiff for her bilateral shoulder pain. (T. 426.) Dr. Huckell treated
Plaintiff for her spinal injury. (T. 419.)

                                                        7
reasoned Dr. Huckell was a treating source and his opinion, that Plaintiff could

perform sedentary work, was “consistent with the clinical evidence of record.” (T.

29.) However, the ALJ noted the opinions of Drs. Huckell and Roger were

determinations of disability which are reserved to the Commissioner. (T. 29.) Of

note, other non-acceptable medical sources, such as Plaintiff’s treating

chiropractor and physician assistants, provided opinions as to Plaintiff’s ultimate

disability status. (T. 30.) 4 The ALJ afforded those opinions “some weight” or

“little weight.” (Id.)

        During 2015 and early 2016, Plaintiff received treatment, including medications

and injections, from providers with New York Spine and Wellness Center. (T. 626-661.)

Providers stated, “the percentage of temporary impairment is 100%.” (T. 627, 635, 641,

647.) During this time, Plaintiff also received treatment from her primary care providers

with Urban Family Practice. (T. 592-625.) No provider from Urban Family Practice

provided an opinion regarding Plaintiff’s functional capabilities.

        From February 2016 through December 2016 Plaintiff returned to work. (T. 259.)

In late 2016 Plaintiff experienced increased neck pain and in January 2017 Plaintiff

underwent an anterior cervical discectomy and fusion C5-6. (T. 667, 670.) After her

February 2017 hearing Plaintiff underwent a consultative examination. (T. 678-688.)

        On March 20, 2017, Dr. Liu performed an orthopedic examination, provided a

medical source statement, and completed an RFC form. (T. 678-688.) On exam, Dr.




        4
                  There are five categories of “acceptable medical sources.” 20 C.F.R. § 404.1513(a).
Chiropractors and physician assistants are listed among the “other medical sources,” whose opinion may
be considered as to the severity of a plaintiff’s impairment and ability to work, but their conclusions are
not entitled to any special weight. Id. § 404.1513(d)(1).


                                                     8
Liu observed Plaintiff’s gait was slow and “cane dependent.” (T. 679.) He stated

Plaintiff’s cane was medically necessary to maintain balance and limit pain. (Id.) On

exam, Plaintiff had difficulty rising from a chair. (Id.) Dr. Liu observed Plaintiff’s right

shoulder had full range of motion and her left shoulder had reduced range of motion.

(T. 680.) Dr. Liu observed Plaintiff could not lift with her left hand and her left-hand grip

strength was 0/5. (Id.) Dr. Liu stated Plaintiff could not zip and button with her left hand

and her left hand sensation was decreased compared to the right side. (Id.) Dr. Liu did

not observe spinal or paraspinal tenderness or spasm. (Id.) Plaintiff had positive

straight leg raises supine and sitting. (Id.)

       In a medical source statement, Dr. Liu opined Plaintiff had:

       moderate limitation for prolonged [walking], bending, and kneeling.
       [Plaintiff] is left handed. No lifting after the neck surgery in 01/17. She
       should be reevaluated after the injury is recovered. [Plaintiff] should avoid
       dust and other irritating factors to limit asthma attacks.

(T. 681.) 5

       Dr. Liu also completed an RFC form. (T. 682-687.) Dr. Liu provided the

following exertional limitations. Dr. Liu indicated Plaintiff could “never” lift and

carry any amount of weight. (T. 682.) When asked to identify findings to support

his opinion, Dr. Liu wrote “left hand no motion [right] hand normal.” (Id.)

       Dr. Liu opined Plaintiff could sit for twenty minutes without interruption,

stand for twenty minutes without interruption, and walk for twenty minutes without

interruption. (T. 683.) Dr. Liu opined Plaintiff could sit for a total of two hours in

an eight-hour workday, stand for two hours total in an eight-hour workday, and



       5
              Dr. Liu incorrectly stated Plaintiff was left handed. Plaintiff is right hand dominant. (T.
60.)

                                                    9
walk for two hours total in an eight hours workday. (Id.) Dr. Liu indicated that for

the remaining hours of the day Plaintiff would be lying down. (Id.)

       Dr. Liu opined Plaintiff required the use of a cane to ambulate and she

could walk for one block without the use of a cane. (T. 683.) When asked if

Plaintiff, with a cane, could use her free hand to carry small objects, Dr. Liu

answered “no.” (Id.) Once again, Dr. Liu wrote the limitations were due to, “left

hand no motion.” (Id.) Dr. Liu opined Plaintiff could “continuously” reach, handle,

finger, feel, and push/pull with her right hand. (T. 684.) He opined Plaintiff could

“never” reach, handle, finger, feel, and push/pull with her left hand. (Id.) He

wrote “left hand no motion.” (Id.) Dr. Liu opined Plaintiff could continuously use

her feet. (Id.)

       Dr. Liu provided additional non-exertional limitations. Dr. Liu opined

Plaintiff could “never”: climb stairs and ramps; climb ladders or scaffolds; kneel;

crouch; or crawl. (T. 685.) Dr. Liu opined Plaintiff could “occasionally” stoop and

“continuously” balance. (Id.) Dr. Liu indicated the limitations were based on

Plaintiff’s “limited motion [in] neck [and] lower back.” (Id.)

       Dr. Liu provided environmental limitations. Specifically, Dr. Liu opined

Plaintiff could “never” be exposed to: unprotected heights; moving mechanical

parts; operating a motor vehicle; humidity and wetness; dust, odors, fumes, and

pulmonary irritants; extreme cold and heat. (T. 686.) He opined Plaintiff could

“continuously” be exposed to vibrations. (Id.) When asked to identify findings to

support his opinion, he wrote “limited motion neck [and] low back motion[,] left

hand no motion.” (Id.)



                                              10
       Dr. Liu indicated Plaintiff could not perform activities like shopping or travel

without a companion for assistance. (T. 687.) Dr. Liu opined Plaintiff could “sort,

handle, or use paper files” with her right hand, but not her left. (Id.) Dr. Liu

indicated Plaintiff could: ambulate without a wheelchair, walker, or two canes or

two crutches; walk a block at a reasonable pace on rough or uneven surfaces;

use standard public transportation; climb a few steps at a reasonable pace with

the use of a single hand rail; prepare a simple meal and feed herself; and care

for her personal hygiene. (Id.)

       When asked if the limitations provided in the RFC form “lasted or will they

last for 12 consecutive months,” Dr. Liu checked the box “yes.” (Id.)

       The ALJ afforded Dr. Liu’s opinion “significant weight.” (T. 29.) The ALJ

reasoned Dr. Liu was an examining source and his “opinions were also generally

consistent with the clinical evidence of record at the time the opinions were

rendered.” (Id.) In his assessment of Dr. Liu’s opinion, the ALJ took into

consideration the doctor’s statement that Plaintiff should be re-evaluated after

she recovered. (T. 30.) Overall, the ALJ determined Dr. Liu’s opinion was “not

reflective of [Plaintiff’s] longitudinal ability to function, and cannot be considered

for a twelve-month durational requirement. . . the record contains no indications

that the extent of the limitations found by Dr. Liu would last twelve months.” (Id.)

       In general, the ALJ did not commit error in considering Dr. Liu’s limitations in the

context of Plaintiff’s recent surgery. As outlined above, Plaintiff underwent cervical

surgery in January of 2017 and Dr. Liu provided his opinion in March of 2017. Although

Dr. Liu indicated in his RFC form Plaintiff’s limitations lasted or will last for twelve



                                               11
months, the doctor also stated, “no lifting after neck surgery” and that Plaintiff should be

“reevaluated after the injury is recovered.” (T. 681, 687.) Therefore, the ALJ

reasonably found Dr. Liu’s limitations appeared to be temporary. See Ortiz v. Colvin,

298 F. Supp. 3d 581, 592 (W.D.N.Y. 2018) (ALJ properly afforded opinion weight

because the opinion was provided shortly after plaintiff had surgery). Although the ALJ

reasonably considered the timing of Dr. Liu’s opinion in relation to Plaintiff’s surgery,

meaningful review is nonetheless frustrated for the reasons outlined below.

       First, Dr. Liu provided exertional limitations which appear to be based on

Plaintiff’s spinal impairments, lumbar and cervical, and therefore not temporal to her

cervical surgery. For example, Dr. Liu provided specific limitations in Plaintiff’s ability to

sit, stand, and walk. (T. 683.) Dr. Liu also noted his postural limitations were due to

limited motion in Plaintiff’s neck and lower back. (T. 685.) Although reasonable that

Plaintiff’s ability to use her left arm and hand should be read in the context of her recent

cervical surgery, there is no indication from the record that Plaintiff’s ability to sit, stand,

and walk were affected by surgery alone.

       Second, the ALJ simultaneously afforded Dr. Liu’s opinion “significant weight”

and discounted the opinion based on its proximity to Plaintiff’s cervical surgery. To be

sure, an ALJ does not have to strictly adhere to the entirety of one medical source’s

opinion. See Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013) (“Although the ALJ's

conclusion may not perfectly correspond with any of the opinions of medical sources

cited in his decision, he was entitled to weigh all of the evidence available to make an

RFC finding that was consistent with the record as a whole.”). The ALJ’s discussion of

Dr. Liu’s opinion does not provide an analysis of which limitations, if any, were entitled



                                               12
to significant weight and which limitations were not. The ALJ merely stated he afforded

the opinion “significant” weight; however, the doctor’s opined limitations did not meet the

durational requirements. (T. 29-30.)

       Third, the ALJ’s otherwise thorough decision provided no discernable link

between the evidence in the record and the RFC determination. Although failure to

provide a function by function analysis is not per se legal error, remand may be

appropriate, where an ALJ fails to assess a plaintiff’s “capacity to perform relevant

functions, despite contradictory evidence in the record, or where other inadequacies in

the ALJ's analysis frustrate meaningful review.” Cichocki v. Astrue, 729 F.3d 172, 177

(2d Cir. 2013). In other words, “the ALJ must simply explain the link between his RFC

assessment and the record evidence supporting that assessment.” Paul v. Colvin, No.

15-CV-310, 2016 WL 6275231, at *2 (W.D.N.Y. Oct. 27, 2016).

       To be sure, portions of the ALJ’s RFC determination mirror Dr. Liu’s opinion. For

example, consistent with Dr. Liu’s opinion, the ALJ limited Plaintiff to occasional

stooping, and never kneeling, crawling, or climbing. (T. 23, 685.) The ALJ’s

environmental limitations are also consistent with Dr. Liu’s opinion. (T. 23, 686.)

       However, the ALJ offers no insight into why he adopted some limitations, and

others rejected. For example, Dr. Liu indicated Plaintiff had no limitation in reaching

with her right extremity but could not reach with her left. (T. 684.) The ALJ determined

Plaintiff could frequently engage in bilateral reaching in all directions; however, nowhere

in his decision does the ALJ discuss Plaintiff’s ability to reach, nor can it be gleaned

from the record how the ALJ arrived at this determination. See Mongeur v. Heckler, 722

F.2d 1033, 1040 (2d Cir. 1983) (noting that when “the evidence of record permits us to



                                             13
glean the rationale of an ALJ's decision, we do not require that he have mentioned

every item of testimony presented to him or have explained why he considered

particular evidence unpersuasive or insufficient to lead him to a conclusion of

disability”).

        The ALJ’s reasoning for providing other limitations in the RFC cannot be gleaned

from the record. The ALJ determined Plaintiff would be off task between ten percent

and fifteen percent of a workday. (T. 23.) It is unclear what evidence supported this

limitation. No medical source provided an opinion concerning Plaintiff’s ability to be on

task and the ALJ’s decision does not contain a discussion of this ability.

        Overall, remand is necessary for a proper evaluation of the medical opinion

evidence in the record and RFC determination. The ALJ’s written decision provides no

analysis linking the evidence in the record to his ultimate RFC determination. The ALJ

thoroughly outlined Plaintiff’s medical record including objective medical imaging,

findings on examination, treatment received and medical opinions. (T. 24-30.) Further,

the ALJ weighed the medical opinion evidence in the record. (T. 28-30.) However,

despite the ALJ’s thorough summation of the record, the ALJ failed to provide

substantial evidence to support his RFC determination.

        Examining the record as a whole, it is unclear from the ALJ decision what

evidence he relied on in formulating Plaintiff’s RFC. First, as outlined above, despite

affording Dr. Liu’s opinion “significant weight” the ALJ subsequently rejected the

doctor’s opined limitations because they were offered in close proximity to Plaintiff’s

surgery. Second, despite outlining the medical evidence in the record, the ALJ failed to

link such evidence to his RFC.



                                            14
         Also, of note, the ALJ stated in his decision:

         there has been a continuous 12-month period(s) during which [Plaintiff] did
         not engage in substantial gainful activity. The remaining findings address
         the period(s) [Plaintiff] did not engage in substantial gainful activity. The
         remaining findings also provide an alternative analysis for the period that
         [Plaintiff] did engage in substantial gainful activity.

(T. 20.) Despite this language, the decision does not appear to contain an “alternative

analysis” for period Plaintiff worked. Therefore, remand for further proceeding is

necessary.

ACCORDINGLY, it is

         ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 11) is

GRANTED; and it is further

         ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 18)

is DENIED; and it is further

         ORDERED that this matter is REMANDED to Defendant, pursuant to 42 U.S.C. §

405(g), for further proceedings consistent with this Decision and Order.

Dated:          October 21, 2019




                                               15
